Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 1 of 13 PageID #: 6848
                                                                          1


   1                    IN THE UNITED STATES DISTRICT COURT

   2                       FOR THE DISTRICT OF DELAWARE

   3

   4     HUVEPHARMA FOOD and             )
         HUVEPHARMA, INC.,               )
   5                                     )
                Plaintiffs/Counterclaim, )
   6            Defendants               ) C.A. No. 18-914-RGA
                                         )
   7     v.                              )
                                         )
   8     E.I. DU PONT DE NEMOURS AND     )
         COMPANY, DUPONT INDUSTRIAL      )
   9     BIOSCIENCES USA, LLC, DANISCO   )
         USA, INC. and DANISCO US, INC., )
  10                                     )
                Defendants/Counterclaim )
  11            Plaintiffs.              )

  12                                           J. Caleb Boggs Courthouse
                                               844 North King Street
  13                                           Wilmington, Delaware

  14                                           Wednesday, August 21, 2019
                                               2:00 p.m.
  15                                           Oral Argument

  16     BEFORE:    THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.

  17     APPEARANCES:

  18                    BAYARD, P.A.
                        BY: STEPHEN B. BRAUERMAN, ESQUIRE
  19
                                   -and-
  20
                        BAKER BOTTS LLP
  21                    BY: JENNIFER C. TEMPESTA, ESQUIRE
                        BY: RYAN DOWELL, ESQUIRE
  22
                                   -and-
  23
                        KENEALY VAIDYA LLP
  24                    BY: KENNETH SHEETS, ESQUIRE

  25                                           For the Plaintiffs/
                                               Counterclaim Defendants
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 2 of 13 PageID #: 6849
                                                                               2


           1   APPEARANCES CONTINUED:

           2
                            BALLARD SPAHR LLP
           3                BY: BETH MOSKOW-SCHNOLL, ESQUIRE
                            BY: ROBERT R. BARON, JR., ESQUIRE
           4
                                         -and-
           5
                            E.I. DU PONT DE NEMOURS AND COMPANY
           6                BY: EVAN KRICK, ESQUIRE

           7                                         For the Defendants/
                                                     Counterclaim Plaintiffs
           8

02:01:55   9                             ***   PROCEEDINGS    ***

02:01:55 10                 THE CLERK:    All rise.

02:02:03 11                 THE COURT:    All right.    Good afternoon.     Please

02:02:05 12    be seated.   This is the argument on the motion to stay

02:02:09 13    pending IPR by the defendant, DuPont.

02:02:15 14                 Mr. Brauerman, good afternoon.

02:02:19 15                 MR. BRAUERMAN:       Good afternoon, Your Honor.

02:02:22 16    Steve Brauerman from Bayard.       I'm joined at counsel table by

02:02:25 17    Jennifer Tempesta, Ryan Dowell from Baker Botts, and Ken

02:02:31 18    Sheets from Kenealy Vaidya.

02:02:35 19                 And with Your Honor's permission, Ms. Tempesta

02:02:38 20    will address the Court today.

02:02:39 21                 THE COURT:    Okay.

02:02:41 22                 MR. BRAUERMAN:       Thank you.

02:02:42 23                 THE COURT:    Ms. Moskow-Schnoll.

02:02:43 24                 MS. MOSKOW-SCHNOLL:      Beth Moskow-Schnoll on

02:02:45 25    behalf of DuPont, and with me is my partner, Rob Baron, and
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 3 of 13 PageID #: 6850
                                                                               3


02:02:49   1   Evan Krick from DuPont.

02:02:51   2                THE COURT:    Okay.

02:02:52   3                MS. MOSKOW-SCHNOLL:      Thank you.

02:02:52   4                THE COURT:    I'm sorry.    Did you say Mr. Krick

02:02:55   5   now works at DuPont?

02:02:57   6                MS. MOSKOW-SCHNOLL:      Yes.   He's no longer at

02:02:59   7   Ballard, unfortunately for us.

02:03:01   8                THE COURT:    Okay.    All right.

02:03:02   9                So Ms. Tempesta, as far as I can tell, you

02:03:11 10    recognize that I'm actually going to grant this motion.           And

02:03:16 11    I guess before I do that, I am correct, Mr. Baron, that

02:03:24 12    DuPont agrees that for the patents that are subject to the

02:03:30 13    IPR which are asserted against it in the case as it stands,

02:03:35 14    you agree to be bound by the results just as if you were the

02:03:40 15    IPR proponent or petitioner; is that correct?

02:03:48 16                 MR. BARON:    It is, Your Honor.

02:03:49 17                 THE COURT:    Okay.    So Ms. Tempesta, as I

02:03:54 18    understand it, you have some other requests you'd like to

02:03:59 19    make?

02:03:59 20                 MS. TEMPESTA:     That's correct, Your Honor.       So

02:04:01 21    there are just two issues here that distinguish this case

02:04:03 22    from the related ABF case, and we wanted to bring those to

02:04:07 23    Your Honor's attention and see if we could hopefully resolve

02:04:10 24    those before the stay goes into effect or in conjunction

02:04:13 25    with the stay being entered.
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 4 of 13 PageID #: 6851
                                                                               4


02:04:13   1                THE COURT:    Okay.

02:04:14   2                MS. TEMPESTA:     So the first one is for the '300

02:04:16   3   patent, this is a patent that we're seeking to add to this

02:04:19   4   case.

02:04:19   5                THE COURT:    And when you say "seeking to add,"

02:04:21   6   you haven't actually filed a motion to amend, have you?

02:04:24   7                MS. TEMPESTA:     We have not, Your Honor.      We

02:04:25   8   thought that it would be best to address that here today

02:04:27   9   with you, our intent to do that, rather than just papering

02:04:30 10    the Court with more information.

02:04:31 11                 We did attach a draft of our memorandum in

02:04:34 12    support of the motion to amend and our draft amended

02:04:37 13    complaint to our response to DuPont's motion to stay just to

02:04:42 14    kind of preview for Your Honor exactly what we'd like to do

02:04:46 15    there.

02:04:46 16                 THE COURT:    And is that particular patent also

02:04:47 17    the subject of the IPR that British Foods has brought?

02:04:52 18                 MS. TEMPESTA:     Yes, Your Honor.     And so one

02:04:53 19    reason why we really feel the need to add the '300 patent

02:04:57 20    now is because it's not at issue in this case yet, so there

02:04:59 21    is no one-year bar or one-year time clock for DuPont to file

02:05:04 22    a petition for IPR.     If we don't add it to the case now, the

02:05:08 23    one-year clock will not start to tick for DuPont to file an

02:05:12 24    IPR as against that patent until the stay is lifted in that

02:05:15 25    case, and that just simply would be unduly prejudicial to
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 5 of 13 PageID #: 6852
                                                                               5


02:05:19   1   Huvepharma.

02:05:19   2                 So what we'd like to do, Your Honor, is with

02:05:21   3   your permission move for leave to amend to add that patent

02:05:25   4   and some additional accused products to the complaint and

02:05:29   5   have that done before the stay goes into effect.          That way

02:05:32   6   the --

02:05:32   7                 THE COURT:   Okay.

02:05:33   8                 MS. TEMPESTA:    Yes.

02:05:33   9                 THE COURT:   I think I understand what you're

02:05:35 10    saying.

02:05:35 11                  And Mr. Baron, what's your view on that?

02:05:40 12                  MS. MOSKOW-SCHNOLL:     Actually I was going to

02:05:42 13    argue that, Your Honor.

02:05:43 14                  THE COURT:   Well, that's fine.

02:05:44 15                  MS. MOSKOW-SCHNOLL:     Your Honor, our argument is

02:05:46 16    that, first of all, they only raised the issue about wanting

02:05:49 17    to amend after we told them we were going to move to stay.

02:05:52 18    They brought it up right after we brought up the fact that

02:05:54 19    we wanted to stay.     And this is not a part of the case, and

02:05:59 20    it shouldn't be a part of the case.

02:06:01 21                  From the very start when they amended their

02:06:03 22    complaint and they added OPTIMASH, we told them

02:06:06 23    unequivocally that that does not apply, that DuPont's

02:06:11 24    products that are already in the case, they -- OPTIMASH is

02:06:16 25    different, and the patents that they have do not apply to
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 6 of 13 PageID #: 6853
                                                                               6


02:06:20   1   OPTIMASH.   It's an issue of E coli versus Buttiauxella.

02:06:24   2   It's two different products completely.

02:06:26   3                THE COURT:    Well, so you've been telling them

02:06:28   4   that, but presumably they don't agree.         I'm not going to

02:06:31   5   resolve it today.

02:06:33   6                MS. MOSKOW-SCHNOLL:      Right.    Well, my argument

02:06:34   7   to that is we will vehemently fight them amending.          And if

02:06:38   8   the case is going to be stayed, why should the parties have

02:06:41   9   to go to all the effort of fighting the motion to amend when

02:06:46 10    that can all be done after the stay is over?

02:06:48 11                 THE COURT:    Well, so I think, if I'm

02:06:51 12    understanding Ms. Tempesta correctly, she'd like to avoid

02:06:55 13    getting more delay when the case is -- well, so right now,

02:07:04 14    do you agree British Foods is going to argue the validity of

02:07:10 15    the '333 patent?    But I take it you don't want to be bound

02:07:19 16    by the results of that.

02:07:21 17                 MS. MOSKOW-SCHNOLL:      No, and part of that, Your

02:07:22 18    Honor, is because we haven't had the opportunity to analyze

02:07:25 19    what they did in that case because it wasn't part -- '300

02:07:28 20    wasn't part of our case.

02:07:29 21                 THE COURT:    Okay.    That's a good point.

02:07:35 22                 So if I just denied their motion, there would be

02:07:43 23    nothing to prevent them from just filing a case tomorrow

02:07:47 24    accusing whatever they wanted to accuse of violating this

02:07:50 25    particular patent, and then they'd start the clock running;
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 7 of 13 PageID #: 6854
                                                                               7


02:07:52   1   right?

02:07:53   2                  MS. MOSKOW-SCHNOLL:    That's true.

02:07:53   3                  THE COURT:   And I take it if they want to do

02:07:56   4   that, you're reserving all your legal rights, but you agree

02:07:59   5   it's not contentious, or bad faith, or anything else; right?

02:08:04   6                  MS. MOSKOW-SCHNOLL:    They have the right to do

02:08:05   7   that, Your Honor.    Our argument is that they could have done

02:08:07   8   that at any time.    When they added OPTIMASH, we don't

02:08:10   9   understand why they just didn't add the '300 except that

02:08:13 10    they agreed that it was futile.

02:08:15 11                   THE COURT:   Okay.   And so probably they want to

02:08:20 12    go ahead and do this because -- or is the '333 patent

02:08:23 13    expired?

02:08:24 14                   MS. MOSKOW-SCHNOLL:    It's expired as well, Your

02:08:26 15    Honor.

02:08:26 16                   THE COURT:   So presumably they want to do that.

02:08:32 17    This OPTIMASH that you're talking about, when did that get

02:08:34 18    introduced?

02:08:35 19                   MS. MOSKOW-SCHNOLL:    That was the first amended

02:08:36 20    complaint which was October.

02:08:37 21                   THE COURT:   No.   I'm sorry.   I mean, when did it

02:08:39 22    start being sold by you?

02:08:41 23                   MS. MOSKOW-SCHNOLL:    OPTIMASH?    Your Honor, I'm

02:08:43 24    not sure.     Yeah, Your Honor, I don't know.

02:08:46 25                   THE COURT:   Well, I'm just wondering if there's
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 8 of 13 PageID #: 6855
                                                                               8


02:08:48   1   a statute of limitations issue about it or --

02:08:52   2                MS. MOSKOW-SCHNOLL:      I don't know the date.        I'm

02:08:53   3   sorry.

02:08:53   4                THE COURT:    All right.    Okay.    I think I

02:08:57   5   understand that.     Thank you, Ms. Moskow-Schnoll.

02:09:02   6                Ms. Tempesta.

02:09:02   7                MS. TEMPESTA:     Yes, Your Honor.     Just to address

02:09:04   8   briefly a couple of points that were raised, we completely

02:09:07   9   agree with Your Honor that one option for us would be to

02:09:10 10    file another case.     We could do that tomorrow.      We could do

02:09:12 11    it next week.    No matter what, we want to start the ticking

02:09:15 12    of that one-clock year for DuPont to be able to file an IPR

02:09:19 13    against --

02:09:19 14                 THE COURT:    Well, so don't you think that they

02:09:21 15    actually have a point in terms of having them be bound by

02:09:25 16    something that British Foods has done when it hasn't been in

02:09:31 17    the case against them, so they haven't had a chance to make

02:09:35 18    a reasonable judgment as to whether or not that's a

02:09:40 19    worthwhile exercise for them?

02:09:42 20                 MS. TEMPESTA:     Well, Your Honor, it's a related

02:09:43 21    patent.   It's in the same family as the others.         The main

02:09:46 22    difference --

02:09:46 23                 THE COURT:    But it's good enough so you think

02:09:48 24    you need to sue on it, so presumably they need to think

02:09:50 25    about a defense to it; right?
     Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 9 of 13 PageID #: 6856
                                                                               9


02:09:52   1                  MS. TEMPESTA:    Exactly.   So the host involved is

02:09:54   2   different.    It's fungus versus yeast, and we don't think it

02:09:57   3   would present different claim construction issues.          We think

02:10:00   4   discovery would essentially be the same.        They'll be filing

02:10:03   5   a different case law here that will just be inefficient.

02:10:06   6   So --

02:10:07   7                  THE COURT:    Well, I think I know what I think

02:10:11   8   about this.    What's the other thing that you wanted to

02:10:13   9   raise?

02:10:13 10                   MS. TEMPESTA:    Sure.   So the other issue is with

02:10:15 11    respect to discovery.       The deadline for substantial

02:10:18 12    completion of document production is currently set for

02:10:21 13    August 30th.    It was previously set at July 12th.        We agreed

02:10:24 14    to a seven-week extension in good faith at DuPont's request.

02:10:28 15    We did not need or want the extension.        To date, they have

02:10:31 16    not produced any ESI whatsoever.

02:10:34 17                   They also have refused to produce any discovery

02:10:36 18    on the OPTIMASH product because in their view it does not

02:10:40 19    infringe.     We don't think that's a basis to refuse

02:10:43 20    discovery.

02:10:43 21                   THE COURT:    Well, certainly if it is an accused

02:10:46 22    product, that's not a very good defense.        All right.    But --

02:10:53 23                   MS. TEMPESTA:    But we just think in view of the

02:10:55 24    short amount of time that's left, it's simply unfair that

02:10:58 25    they sat on their heels for months and months without
    Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 10 of 13 PageID #: 6857
                                                                              10


02:11:00   1   producing anything, and now they get to say, ah-hah, got

02:11:03   2   you.   We're staying the case.     We've --

02:11:05   3                THE COURT:    But they're staying the case, as I

02:11:07   4   said in the order on the other one, one possibility is the

02:11:11   5   case will go away.    I mean, no one knows what percentage

02:11:14   6   chance that is, but as long as that's the case, part of the

02:11:19   7   theory of the stay is that look for the cheapest way to

02:11:24   8   resolve this case.    It may not be attributing to Congress

02:11:29   9   exactly what their motivation was or their intent, but why

02:11:38 10    should I be ordering discovery.      And for all I know,

02:11:43 11    DuPont's not actually going to be ready to do this in nine

02:11:46 12    days, and then am I going to have a discovery dispute about

02:11:50 13    it?

02:11:50 14                 MS. TEMPESTA:    So Your Honor, in our view, you

02:11:52 15    know, they should be ready at this point.        In the event that

02:11:55 16    Your Honor disagrees that providing this discovery at this

02:11:58 17    juncture makes sense, we have come up with a compromise

02:12:01 18    proposal, although our number one choice would first be to

02:12:05 19    complete the discovery now.

02:12:06 20                 We understand that DuPont has offered to delete

02:12:08 21    the production that we've made thus far so that they can't

02:12:12 22    review them during the stay, but we'd also ask for one other

02:12:15 23    thing which is adding to their litigation hold, OPTIMASH, if

02:12:19 24    it's not already a part of it, and also adding the other

02:12:21 25    accused products that we've identified in our proposed
    Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 11 of 13 PageID #: 6858
                                                                              11


02:12:25   1   amended complaint so that we know that during the interim

02:12:28   2   period, documents and information are not being destroyed

02:12:34   3   by --

02:12:35   4                THE COURT:    So the Proposed Amendment Complaint

02:12:38   5   and the additional products, that's all in relation to this

02:12:41   6   '333 patent; right?

02:12:42   7                MS. TEMPESTA:    So the '300 patent, it is in

02:12:45   8   relation to them, but we're also suggesting or proposing

02:12:48   9   adding it for the existing patents that are in the case.

02:12:51 10    The reason that is is because we performed some testing over

02:12:54 11    the past few months --

02:12:55 12                 THE COURT:    No, I'm sorry.     But in terms of the

02:13:01 13    litigation hold, it's because you're adding --

02:13:05 14                 MS. TEMPESTA:    Our accused products.

02:13:07 15                 THE COURT:    -- new products, accused products

02:13:10 16    because of the new patent as opposed to because you're

02:13:12 17    expanding what's accused by the old patents?

02:13:17 18                 MS. TEMPESTA:    Because of the new patent and

02:13:19 19    because of some testing that we did with respect to the old

02:13:23 20    patents.

02:13:25 21                 THE COURT:    Okay.   So thank you, Ms. Tempesta.

02:13:27 22                 So look, here's what I'm going to do is I'm not

02:13:40 23    going to permit at this time amendment of the complaint in

02:13:47 24    this case.   I think it would be perfectly fine if Huvepharma

02:13:58 25    files another case against DuPont tomorrow naming whatever
    Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 12 of 13 PageID #: 6859
                                                                              12


02:14:03   1   defendants, or you know, accused products it wants to name.

02:14:08   2   And I'm sure that DuPont will do whatever one is supposed to

02:14:14   3   do about litigation holds.     So that's what I think about

02:14:20   4   that.

02:14:21   5                And I'm basically going to cut off discovery as

02:14:25   6   of today.   I mean, DuPont should know this beyond notice

02:14:30   7   that if the case picks up again, they should act as if the

02:14:36   8   deadline for substantial document production is nine days

02:14:39   9   after whenever that date is.      I guess it would be nine days

02:14:47 10    from whenever I reopen the case or lift the stay.

02:15:01 11                 Sorry.   I think there was one other thing.        What

02:15:03 12    is the thing I'm forgetting?

02:15:06 13                 MS. MOSKOW-SCHNOLL:     Your Honor, estoppel as to

02:15:09 14    the patents-in-suit, but we've agreed to that.

02:15:11 15                 THE COURT:    Well, no, I'm not worried about that

02:15:12 16    because you've agreed to that.      I thought there was

02:15:14 17    something else related to the -- oh, so I'm not going to

02:15:19 18    make DuPont destroy the discovery it's already gotten.          That

02:15:22 19    doesn't make any sense to me.

02:15:25 20                 So basically then for the reasons that I stated

02:15:30 21    in the Huvepharma versus British Foods case, because I think

02:15:35 22    the analysis is exactly the same, I'm going to grant the

02:15:39 23    stay.   And basically to the extent I added anything else

02:15:46 24    into that order, and I don't remember now whether I did or I

02:15:49 25    didn't, treat it identically.
    Case 1:18-cv-00914-RGA Document 92 Filed 05/09/20 Page 13 of 13 PageID #: 6860
                                                                              13


02:15:53    1                 And so if you file a suit tomorrow,

02:15:58    2   Ms. Tempesta, which would be fine by me, you'll start the

02:16:00    3   clock running which is at least one of the things that

02:16:06    4   you're trying to accomplish.     And if, once you've started

02:16:10    5   the clock running, you know, I would say that DuPont would

02:16:18    6   be well advised to think fairly promptly as to whether or

02:16:22    7   not they want a stay in that case based on the same kinds of

02:16:27    8   conditions as in this case.

02:16:28    9                 So that if that's the way we're headed, we head

02:16:36 10     that way without a whole lot of extra expense.        And if

02:16:40 11     that's not the way we're headed, that's fine, too.

02:16:46 12                   So is there anything else left to address?

02:16:47 13                   MS. TEMPESTA:   No.   Thank you, Your Honor.

02:16:48 14                   THE COURT:   Thank you, Ms. Tempesta.

02:16:50 15                   Anything left from DuPont?

02:16:51 16                   MS. MOSKOW-SCHNOLL:   No.   Thank you, Your Honor.

02:16:53 17                   THE COURT:   Thank you, Ms. Moskow-Schnoll.

02:16:56 18                   All right.   Well, we'll be in recess.     Thank you

02:16:58 19     very much.

02:16:59 20                   THE CLERK:   All rise.

           21                 (Court was recessed at 2:16 p.m.)

           22                 I hereby certify the foregoing is a true and

           23   accurate transcript from my stenographic notes in the

           24   proceeding.        /s/ Heather M. Triozzi
                                   Certified Merit and Real-Time Reporter
           25                      U.S. District Court
